DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/2021 and 07/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 6-10 and 12 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Laroche et al. [U.S. PG Publication No. 2018/0302645]) do not disclose, with respect to claim 1, a method of coding a current image which is split into two distinct areas, these two areas being a first and second zone of blocks that do not overlap and have already been defined before coding of any block of the current image, specifically the second zone having been previously coded and decoded and are to be stored for data, whereas blocks of the first zone are coded according to a prediction by using prediction data of the coded and decoded blocks situated in the second zone, while also containing an item of information indicating if a certain mode of prediction was used in the prediction of the current block in the first zone. Rather, while Laroche discloses two zones of blocks within an image, one being a zone [dubbed as the causal area] which was coded and decoded in a manner similar to the second zone of claim 1, and additionally comprising another zone which will use any blocks of the current image, rather Laroche defines these zones as the image is being coded. Such a differentiation is clear between the prior art and the limitations as per currently claimed. The examiner does not believe it is obvious for such a limitation to be incorporated into the Laroche reference given the process being used. The same reasoning applies to claims 4, 6, 7, 10 and 12 mutatis mutandis. Accordingly, claims 1-4, 6-10 and 12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483